Exhibit 10.32

AMENDMENT NO. 7 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 7 TO MASTER REPURCHASE AGREEMENT, dated as of December 19, 2019
(this “Amendment”), among PARLEX 1 FINANCE, LLC (“Seller”) and BANK OF AMERICA,
N.A., a national banking association (“Buyer”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of May 21, 2013, as amended by that certain Amendment No. 1
to Master Repurchase Agreement, dated as of September 23, 2013, as further
amended by that certain Joinder Agreement, also dated as of September 23, 2013,
as further amended by that certain Amendment No. 2 to Master Repurchase
Agreement, dated as of June 30, 2014, as further amended by that certain
Amendment No. 3 to Master Repurchase Agreement, dated as of March 27, 2015, as
further amended by that certain Joinder Termination Agreement dated as of
March 25, 2016, as further amended by that certain Amendment No. 4 to Master
Repurchase Agreement, also dated as of March 25, 2016, as further amended by
that certain Amendment No. 5 to Master Repurchase Agreement, dated as of
December 21, 2017, as further amended by that certain Amendment No. 6 to Master
Repurchase Agreement, dated as of March 30, 2018 (as amended hereby and as may
be further amended, restated, supplemented, or otherwise modified and in effect
from time to time, the “Repurchase Agreement”); and

WHEREAS, Seller and Buyer have agreed to amend certain provisions of the
Repurchase Agreement in the manner set forth herein, and Blackstone Mortgage
Trust Inc. (“Guarantor”) has agreed to make the acknowledgements set forth
herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer each hereby agree as follows:

SECTION 1. Amendments to Repurchase Agreement. The terms, “Facility Termination
Date” and “Initial Facility Termination Date”, as set forth in Section 2 of the
Repurchase Agreement, are each hereby amended and restated in their entirety to
read as follows:

“Facility Termination Date” shall mean the Initial Facility Termination Date, as
the same may be extended to May 21, 2023, in accordance with the exercise of the
First Extension Option and, as same may be further extended to May 21, 2024, in
accordance with the exercise of the Second Extension Option.

“Initial Facility Termination Date” shall mean May 21, 2022.



--------------------------------------------------------------------------------

SECTION 2. Effectiveness. This Amendment shall become effective on the date
first set forth above (the “Amendment Effective Date”), which is the date on
which this Amendment is executed and delivered by a duly authorized officer of
each of Seller and Buyer and acknowledged and agreed by Guarantor, along with
delivery to Buyer of such other documents as Buyer reasonably requested prior to
the Amendment Effective Date.

SECTION 3. Compliance with Transaction Documents. On and as of the date first
above written, Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Section 10 of the Repurchase
Agreement are true and correct in all material respects as though made on such
date (except for any such representation or warranty that by its terms refers to
a specific date other than the date first above written, in which case it shall
be true and correct in all material respects as of such other date).

SECTION 4. Acknowledgements of Seller. Seller hereby acknowledges that, as of
the date hereof, Buyer is in compliance with its undertakings and obligations
under the Repurchase Agreement and the other Transaction Documents.

SECTION 5. Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment, and agrees that it continues to be
bound by the Guaranty to the extent of the Obligations (as defined therein),
notwithstanding the execution and delivery of this Amendment and the impact of
the changes set forth herein, and (b) that Buyer is in compliance with its
undertakings and obligations under the Repurchase Agreement, the Guaranty and
each of the other Transaction Documents.

SECTION 6. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms; provided, however, that upon
the Amendment Effective Date, all references in the Repurchase Agreement to the
“Agreement” and the “Transaction Documents” shall be deemed to include, in any
event, this Amendment. Each reference to the Repurchase Agreement in any of the
Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended by this Amendment.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8. Expenses. Seller agrees to pay and reimburse Buyer for all actual
out-of-pocket costs and expenses reasonably incurred by Buyer in connection with
the preparation, execution and delivery of this Amendment in accordance with
Section 20(b) of the Repurchase Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

[Remainder of page intentionally left blank; Signatures follow on next page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

BANK OF AMERICA, N.A.,

        a national banking association

By:  

/s/ Leland F. Bunch, III

  Name: Leland F. Bunch, III   Title: Managing Director SELLER:

PARLEX 1 FINANCE, LLC,

        a Delaware limited liability company

By:  

/s/ Douglas Armer

 

Name: Douglas Armer

Title: Executive Vice President, Capital Markets,

and Treasurer



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation, in its capacity as
Guarantor, and solely for purposes of acknowledging and agreeing to the terms of
this Amendment: By:  

/s/ Douglas Armer

 

Name: Douglas Armer

Title: Executive Vice President, Capital Markets and Treasurer